Exhibit 10.4

 

STOCK OPTION AWARD DOCUMENT

(Three Month Post-Termination Exercise Window)

 

LAWSON SOFTWARE, INC.

2010 STOCK INCENTIVE PLAN

 

1.             Option Grant and Option Exercise Price.  Pursuant to the Lawson
Software, Inc. 2010 Stock Incentive Plan (the “Plan”), Lawson Software, Inc., a
Delaware corporation (the “Company”) grants to the participant (“Participant”)
whose name is specified in the separate written award confirmation by the
Company or the Company’s third party administrator (the “Award Confirmation”),
an option to purchase shares of common stock (“Common Stock”) of the Company as
follows:

 

The Company grants to Participant an option (the “Option” or “Stock Option”) to
purchase the number of full shares of Common Stock shown on the Award
Confirmation (the “Shares”) at an exercise and purchase price in United States
dollars (the “Grant Price”) per Option Share equal to the Grant Price listed on
the Award Confirmation (which is the closing price for the Common Stock on
Nasdaq (symbol:  LWSN) on the Grant Date or the closing price on the trading day
immediately preceding the Grant Date if the Grant Date does not occur on a
trading day), subject to the terms and conditions set forth in the Plan, this
Stock Option Award Document (the “Award Document”) and the Award Confirmation. 
The Grant Date of this Stock Option is stated on the Award Confirmation.  The
Option will be in effect commencing on the Grant Date and terminating on the
Grant Expiration Date listed on the Award Confirmation or such earlier date and
time described in this Award Document (the “Option Period”).  This Option is an
“Incentive Stock Option (ISO)” or a “Nonqualified Stock Option (NQ),” as
identified on the Award Confirmation under “Grant Type” (or similar
designation).

 

This Award Document is the “Agreement,” as referred to the Plan, which contains
the terms and conditions of the Stock Option.

 

2.             Option Subject to Plan; Definitions.  This Stock Option and its
exercise are subject to the terms and conditions of the Plan, and the terms of
the Plan shall control to the extent not otherwise inconsistent with the
provisions of this Award Document.  This Stock Option is subject to any
rules promulgated pursuant to the Plan by the Board of Directors of the Company
or the Committee.  The capitalized terms not otherwise defined in this Award
Document have the same meanings assigned to them in the Plan.

 

2.1           The term “Cause” has the meaning described in Section 2.3 of the
Plan.

 

2.2           The term “Change of Control” has the meaning described in
Section 2.4 of the Plan.

 

2.3           The term “Disability” has the meaning described in Section 2.9 of
the Plan.

 

2.4           The term “Fair Market Value” has the meaning described in
Section 2.12 of the Plan.

 

2.5           The term “Good Reason” has the meaning described in Section 2.13
of the Plan.

 

2.6           The term “Retirement” has the meaning described in Section 2.25 of
the Plan.

 

2.7           The term “Subsidiary” or “Subsidiaries” has the meaning described
in Section 2.29 of the Plan.

 

--------------------------------------------------------------------------------


 

2.8           The term “Termination of Participant’s Service” means the last day
of Participant’s regular full time or part time employment with the Company and
its Subsidiaries.

 

2.9           The term “Years of Service” means the number of years of full time
and part time employment (including any approved leaves of absence) with the
Company and any Subsidiary, and any predecessor of the Company or any
Subsidiary.

 

3.             Vesting and Acceleration of Vesting.  Except as specifically
provided in this Award Document and the Plan, this Stock Option will vest and
first become exercisable on the respective vesting dates specified in the Award
Confirmation, but only if Participant has at all times been a regular full time
or part time employee of the Company or any Subsidiary from the Grant Date to
the applicable vesting date.  Vested Option Shares may be exercised and
purchased during the Option Period, until termination under Section 4 below.  No
vesting of the Option shall occur after Termination of Participant’s Service,
except only to the extent described in Sections 3.1, 3.2 or 3.3 below.

 

3.1           Automatic 100% Acceleration of Vesting Upon Death or Disability. 
If there is a Termination of Participant’s Service because of Participant’s
death or Disability, then all outstanding Options will vest in accordance with
Section 12.1 of the Plan (as applicable to the Options).

 

3.2           Acceleration of Vesting Upon Retirement. If there is a Termination
of Participant’s Service because of Participant’s Retirement, then the
outstanding Options will vest in accordance with Section 12.2 of the Plan (as
applicable to the Options).

 

3.3           Effect of a Change in Control Transaction.  In the event of a
Change in Control transaction, the outstanding Options will vest in accordance
with Section 14.2 of the Plan (as applicable to the Options).

 

3.4           Leave of Absence.  The Company’s leave of absence procedure
concerning stock options, that is in effect as of the date of this Award
Document, will also govern the vesting of the Option during a Company approved
leave of absence.

 

4.             Termination and Forfeiture.  The Stock Option, whether or not
vested, automatically expires at 5:00 p.m. United States Central Time on the
Grant Expiration Date which in no event will exceed ten years from the Grant
Date, unless terminated on an earlier date as described in this Award Document
or the Plan.  No vesting of the Stock Option shall occur after the date of
Termination of Participant’s Service and all such unvested Option Shares will be
forfeited as of 5:01 p.m. United States Central on the date of Termination of
Participant’s Service.  The unexercised portion of the Stock Option that is
vested will automatically terminate and be forfeited at the first of the
following to occur:

 

(1)           5:00 p.m. United States Central Time on the date of Termination of
Participant’s Service initiated by the Company or any Subsidiary for Cause;

(2)           5:00 p.m. United States Central Time on the date that is three
months after Termination of Participant’s Service by Participant for Good Reason
or for any other reason or no reason, or by the Company other than for Cause;

(3)           5:00 p.m. United States Central Time on the date that is five
years after the date of Termination of Participant’s Service due to death,
Disability or Retirement; or

(4)           5:00 p.m. United States Central Time on the Grant Expiration Date.

 

5.             No Fractional Shares.  This Stock Option may be exercised only in
whole Shares and not fractional Shares.  Any fraction of a Share that would
otherwise vest on any vesting date will be rounded down to the nearest whole
Share.

 

--------------------------------------------------------------------------------


 

6.             Manner of Exercise.  Before the end of the Option Period, this
Stock Option may be exercised only by Participant (or by Participant’s guardian
or legal representative, or by Participant’s estate (if Participant is
deceased)) up to the extent then vested and exercisable by delivering to the
Company’s stock option administrator an irrevocable notice of exercise in the
form required by the Company.  The notice of exercise shall state the number of
Shares for which the Option is being exercised and shall be accompanied by
payment in full of the Grant Price for those Shares (under Section 7 below) and
applicable tax withholdings (under Section 10 below).

 

7.             Payment of Grant Price.  Participant may pay the Grant Price by
wire transfer or check (bank check, certified check or personal check) or in
whole or in part by (i) tender of a Broker Exercise Notice, (ii) by tender, or
attestation as to ownership, of Previously Acquired Shares that have been held
for the period of time necessary to avoid a charge to the Company’s earnings for
financial reporting purposes, (iii) by a “net exercise” of the Option (as
further described below) or (iv) by a combination of such methods.  In the case
of a “net exercise” of an Option, the Company will not require a payment of the
Grant Price of the Option from the Participant but will reduce the number of
shares of Common Stock issued upon the exercise by the largest number of whole
shares that has a Fair Market Value that does not exceed the aggregate Grant
Price for the shares exercised under this method. Shares of Common Stock will no
longer be outstanding under an Option (and will therefore not thereafter be
exercisable) following the exercise of such Option to the extent of (a) shares
used to pay the Grant Price of an Option under the “net exercise,” (b) shares
actually delivered to the Participant as a result of such exercise and (c) any
shares withheld for purposes of tax withholding pursuant to Section 10 below. 
Previously Acquired Shares tendered or covered by an attestation as payment of
an Option Grant Price will be valued at their Fair Market Value on the exercise
date.

 

8.             Delivery of Shares.  The Company will deliver to Participant the
Shares (either in certificate or electronic form as requested by Participant)
promptly after proper exercise of the Option and receipt of the Grant Price and
applicable tax withholdings.  Notwithstanding any provision in this Award
Document to the contrary, the obligation of the Company to deliver Shares is
subject to the condition that if at any time the Committee shall determine in
its discretion that the listing, registration, or qualification of the Stock
Option or the Shares upon any securities exchange or under any applicable law,
or the consent or approval of any governmental regulatory body, is necessary as
a condition of, or in connection with, the Stock Option or the issuance or
purchase of Shares thereunder, then the Stock Option may not be exercised in
whole or in part unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
reasonably acceptable to the Committee.

 

9.             Tax Requirements for Incentive Stock Options; Disqualifying
Disposition.  This Section 9 will apply only if this Stock Option is identified
as an Incentive Stock Option or ISO on the Award Confirmation.  If this
Section 9 applies, then subject to the provisions of the Plan, this Stock Option
is an Incentive Stock Option.  To the extent the number of Shares exceeds the
limit set forth in Section 4 of the Plan, such Shares shall be deemed granted
pursuant to a Nonqualified Stock Option.  In such event, then unless otherwise
indicated by Participant in the notice of exercise pursuant to Section 6 above,
upon any exercise of this Stock Option, the number of exercised Shares that
shall be deemed to be exercised pursuant to an Incentive Stock Option shall
equal the total number of Shares so exercised multiplied by a fraction, (a) the
numerator of which is the number of unexercised Option Shares that could then be
exercised pursuant to an Incentive Stock Option and (b) the denominator of which
is the then total number of unexercised Option Shares that could then be
exercised.  If Common Stock acquired upon exercise of this Stock Option is
disposed of by Participant in a “Disqualifying Disposition,” such Participant
shall notify the Company in writing within 30 days after such disposition of the
date and terms of such disposition.  For purposes hereof, “Disqualifying
Disposition” means a disposition of Common Stock that is acquired upon the
exercise of an Incentive Stock Option prior to the expiration of either two
years from the Grant Date of such Incentive Stock Option or one year from the
transfer of Shares to Participant pursuant to the exercise of such Incentive
Stock Option.  If a Disqualifying Disposition occurs, the tax requirements
described in Section 10 will apply.

 

--------------------------------------------------------------------------------


 

10.           Tax Requirements and Withholdings for Nonqualified Stock Options. 
This Section 10 will apply only if this Stock Option is identified as a
Nonqualified Stock Option or NQ on the Award Confirmation or is considered a
Nonqualified Stock Option under Section 9 above.  To provide the Company with
the opportunity to claim the benefit of any tax deduction which may be available
to it in connection with the Option, and to comply with all applicable income
tax and social insurance contribution laws or regulations of any applicable
country, state or other jurisdiction, the Company and its Subsidiaries may take
such action as it deems appropriate to ensure that all applicable payroll,
income tax, social insurance contributions or other tax withholding obligations
are withheld or collected from Participant.  Unless otherwise provided by the
Committee in its sole discretion and except as prohibited under local law,
Participant may elect to satisfy Participant’s minimum income tax and social
insurance contributions withholding obligations by (i) paying that amount by
wire transfer or check (bank check, certified check or personal check),
(ii) having the Company or its Subsidiaries withhold a portion of the shares
otherwise to be delivered upon exercise of the Option having a Fair Market Value
in United States dollars equal to the minimum amount of such taxes required to
be withheld, in accordance with the rules of the Committee, or (iii) delivering
to the Company for cancellation, in accordance with the rules of the Committee,
shares of Common Stock which have a Fair Market Value equal to Participant’s
minimum income tax and social insurance contributions withholding obligations
and which either (a) were purchased on a national stock exchange or on the
NASDAQ NMS system or (b) have been issued and outstanding more than six months. 
Participant acknowledges and agrees that should the shares of Common Stock
withheld for income tax and social insurance contributions purposes be in excess
of the amounts required to be withheld under applicable law, the Company shall
refund the excess to Participant, without interest, as soon as administratively
practicable.  Any adverse consequences to Participant resulting from the
procedure permitted under this Section 10, including, without limitation, income
tax and social insurance contributions consequences, shall be the sole
responsibility of Participant.

 

11.           Private Placement.  The grant of the Stock Option is not intended
to be a public offering of securities in Participant’s country but instead is
intended to be a private placement.  The Company has not submitted any
registration statement, prospectus or other filings other than in the United
States (unless otherwise required under local law).  No employee of the Company
or any of the Company’s affiliates is permitted to advise Participant about
whether or not to acquire shares of the Company’s common stock under the Plan. 
Investment in the shares of the Company involves a degree of risk.  Before
deciding to acquire shares pursuant to the Option, Participant should carefully
consider all risk factors relevant to the acquisition of the Company’s common
stock under the Plan and carefully review all of the materials related to the
Option and the Plan.  In addition, Participant is encouraged to consult a
personal advisor for professional investment advice (at Participant’s own
expense).

 

12.           Participant’s Employment.  This Award Document, the Award
Confirmation and the Plan are not an employment contract.  Nothing contained in
this Award Document, the Award Confirmation or the Plan shall confer on
Participant any right to continue in the employ of the Company or any Subsidiary
or other affiliate of the Company or affect in any way the right of the Company
or any Subsidiary or other affiliate to terminate the employment of Participant
at any time.  No Stock Option, compensation or benefit awarded to or realized by
Participant under the Plan or this Award Document shall be included for the
purpose of computing Participant’s compensation under any incentive compensation
plan or any compensation-based retirement, disability or similar plan of the
Company unless required by law or otherwise provided by such other plan.

 

13.           Adjustments.  The Committee may adjust the Award in the event of
any equity restructuring as provided in Section 4.3 of the Plan.

 

--------------------------------------------------------------------------------


 

14.           Non-Transferability of Option.  This Stock Option is not
assignable or transferable by Participant except only as permitted in
Section 15.3 of the Plan.

 

15.           Consent to Collection/Processing/Transfer of Personal Data. 
Pursuant to applicable personal data protection laws, the Company hereby
notifies Participant of the following in relation to Participant’s personal data
and the collection, processing and transfer of such data in relation to the
Company’s grant of the Option and participation in the Plan by Participant.  The
collection, processing and transfer of Participant’s personal data is necessary
for the Company’s administration of the Plan and participation in the Plan by
Participant, and Participant’s denial and/or objection to the collection,
processing and transfer of personal data may affect participation in the Plan by
Participant.  As such, Participant voluntarily acknowledges and consents (where
required under applicable law) to the collection, use, processing and transfer
of personal data as described in this Section 15.  The Company and Participant’s
employer hold certain personal information about Participant, including
Participant’s name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any shares of Stock or directorships held in the Company, details of
all options, restricted stock units or any other entitlement to shares of Stock
awarded, canceled, purchased, vested, unvested or outstanding in Participant’s
favor, for the purpose of managing and administering the Plan (“Data”).  The
Data may be provided by Participant or collected, where lawful, from third
parties, and the Company will process the Data for the exclusive purpose of
implementing, administering and managing participation in the Plan by
Participant.  The Data processing will take place through electronic and
non-electronic means according to logics and procedures strictly correlated to
the purposes for which Data are collected and with confidentiality and security
provisions as set forth by applicable laws and regulations in Participant’s
country of residence.  Data processing operations will be performed minimizing
the use of personal and identification data when such operations are unnecessary
for the processing purposes sought.  Data will be accessible within the
Company’s organization only by those persons requiring access for purposes of
the implementation, administration and operation of the Plan and for
participation in the Plan by Participant.  The Company and Participant’s
employer will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of participation in the Plan by
Participant, and the Company and Participant’s employer may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan.  These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States.  Participant hereby authorizes (where required under applicable
law) them to receive, possess, use, retain and transfer the Data, in electronic
or other form, for purposes of implementing, administering and managing
participation in the Plan by Participant, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of Stock on Participant’s behalf to a broker or
other third party with whom Participant may elect to deposit any shares of Stock
acquired pursuant to the Plan.  Participant may, at any time, exercise
Participant’s rights provided under applicable personal data protection laws,
which may include the right to (a) obtain confirmation as to the existence of
the Data, (b) verify the content, origin and accuracy of the Data, (c) request
the integration, update, amendment, deletion, or blockage (for breach of
applicable laws) of the Data, and (d) to oppose, for legal reasons, the
collection, processing or transfer of the Data which is not necessary or
required for the implementation, administration and/or operation of the Plan and
participation in the Plan by Participant.  Participant may seek to exercise
these rights by contacting the local Human Resources manager or the Company’s
Human Resources Department.

 

16.           No Right of Future Stock Option Grants.  Nothing contained in this
Award Document, the Award Confirmation or the Plan shall confer on Participant
any right to receive any additional stock options in the future from the
Company, Subsidiary or any other affiliate of the Company or affect in any way
the right of the Company, Subsidiary or any other affiliate to terminate the
granting of stock options at any time.

 

17.           Interpretation of Terms; General.  The Committee shall interpret
the terms of the Option and this Award Document, the Award Confirmation and Plan
and all determinations shall be final and binding.  The Option and this Award
Document, the Award Confirmation and Plan (1) are governed by the laws of the

 

--------------------------------------------------------------------------------


 

State of Minnesota, (2) may be amended only in writing, signed by an executive
officer of the Company, and (3) supersede any other verbal or written agreements
or representations concerning the Option.

 

18.           Termination Indemnities.  Participation in the Plan by the
Participant is voluntary.  The value of the Option under the Plan is an
extraordinary item of compensation outside the scope of Participant’s employment
contract, if any.  As such, the Option is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension, or retirement
benefits or similar payments.  Rather, the Option represents a mere investment
opportunity to acquire shares of the Company’s common stock.

 

19.           Compliance with Age Discrimination Rule — Applicable Only to
Participants Who Are Subject to the Laws in the European Union.  The grant of
the Option and the terms and conditions governing the Option are intended to
comply with the age discrimination provisions of the European Union (EU) Equal
Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”), for any Participant who is subject to the laws in the
EU.  To the extent a court or tribunal of competent jurisdiction determines that
any provision of the Option is invalid or unenforceable, in whole or in part,
under the Age Discrimination Rules, the court or tribunal, in making such
determination, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.

 

20.           Official Language.  Unless prohibited by applicable law:  (a) the
official language of the Option and this Award Document, the Award Confirmation
and Plan is English, (b) documents or notices not originally written in English
shall have no effect until they have been translated into English, and the
English translation shall then be the prevailing form of such documents or
notices and (c) any notices or other documents required to be delivered to the
Company (or equity plan administrator) under this Award Document, shall be
translated into English, at Participant’s expense, and provided promptly to the
Company in English (to the attention of the Company’s Corporate Secretary).  The
Company may also request an untranslated copy of such documents.

 

21.           Binding Terms.  By accepting any of the benefits of the Stock
Option, the Participant will be deemed to have agreed to comply with all of the
terms and conditions of the Plan (as applicable to the Stock Option), this Award
Document and the Award Confirmation.  If there is any discrepancy between the
number of Option Shares shown in the Award Confirmation and the number shown in
the records of the Company’s Corporate Secretary, the records of the Company’s
Corporate Secretary shall prevail.

 

--------------------------------------------------------------------------------